Citation Nr: 0420815	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  01-08 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated 70 percent disabling from June 10, 2003, to 
include whether a compensable rating should be assigned prior 
to June 10, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel





INTRODUCTION

Appellant had active military service from February 1948 to 
January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Newark, New 
Jersey, Regional Office (RO) that initially continued a 
noncompensable rating for left-ear hearing loss.  During the 
pendancy of this appeal, RO granted service connection for 
bilateral hearing loss at a noncompensable level, and 
subsequently assigned a 70 percent disability for bilateral 
hearing loss.  An effective date of June 10, 2003 was 
assigned, leading to a characterization of the issues as on 
the title page.

As the disability rating under review is the initial rating 
for bilateral hearing loss, the guidance of Fenderson v. 
West, 12 Vet. App. 119 (1999), is for application as 
explained below.  Initially only the left ear hearing loss 
was considered service connected.  The issue of an initial 
rating was remanded for further development in late 2003.  
The rating was raised and the matter has returned to the 
Board.


FINDINGS OF FACT

1.  Initially during this appeal for a compensable rating for 
bilateral hearing loss, appellant had a Level II hearing loss 
in the right ear and a Level III hearing loss in the left 
ear.  

2.  RO has, on the basis of recent examination, held that the 
veteran has Level IX hearing in one ear, and Level X hearing 
in the other ear effective June 10, 2003.


CONCLUSIONS OF LAW

1.  The criteria for compensable rating for bilateral hearing 
loss, prior to June 10, 2003, were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Tables VI, 
VII, Diagnostic Code 6100 (2003).

2.  The criteria for an increased rating for bilateral 
hearing loss, beyond 70 percent on and after June 10, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.85, Tables VI, VII, Diagnostic Code 6100 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.  The Court decision did not contain a remedy under 
such facts, and there appears to be no efficient remedy 
evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, a substantially complete application for 
increased rating for left ear hearing loss was received in 
December 1997.  The original rating decision of July 1998 and 
Statement of the Case (SOC) in October 1998 (which denied 
continued the noncompensable rating for left ear hearing 
loss), the Rating Decision of November 2001 (which granted 
service connection for bilateral hearing loss at a 
noncompensable level), and the Supplementary Statement of the 
Case (SSOC) in January 2004 (which granted an increased 
rating of 70 percent for bilateral hearing loss) all listed 
the evidence on file that had been considered in formulation 
of the decision.  RO also sent appellant a VCAA duty-to-
assist letter in September 2001, during the pendancy of this 
appeal.    

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for service connection as well the procedure for contesting a 
disability rating. The Board is aware of no additional 
outstanding evidence that would be relevant to the issue 
service connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.  Finally, the Board notes that this is an appeal 
for a higher disability rating, in which the sole issue is 
the degree to which appellant is disabled by his service-
connected disability; such adjudications are typically less 
dependant on evidence from the claimant than are 
adjudications to determine entitlement to service connection.
   
The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA must also provide a medical examination, or obtain medical 
opinion, when necessary to adjudicate the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

In this case, RO obtained appellant's service medical records 
and VA treatment records, as well as medical records from 
several private physicians.  Appellant was afforded a VA 
medical examination in June 2003 in specific response to his 
request for increased disability rating.  The Board also 
notes that a hearing before the Decision Review Officer was 
scheduled per appellant's request, but appellant withdrew the 
request prior to the hearing.  The Board accordingly finds 
that VA's duty to assist has been satisfied in regard to this 
claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Factual Background

A rating decision of July 1998 continued a noncompensable 
disability rating for left-ear hearing loss.  Appellant's 
instant appeal challenged that rating and asserted that a 
higher rating should have been assigned.  During the pendancy 
of the appeal, RO granted service connection for bilateral 
hearing loss (Rating Decision of November 2001) and assigned 
a 70 percent disability rating, effective June 10, 2003, 
(Supplemental Statement of the Case of January 2004).  Since 
the issue under appeal has become consideration of the 
initial disability rating for bilateral hearing loss, the 
Board must consider the entire file and determine whether 
"staged ratings" are appropriate.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Appellant was granted service connection for left ear hearing 
loss, effective February 1978, by a rating decision in 
September 1978.  The disability was rated as noncompensable 
(0% disabling).  The right ear was not rated, since the most 
recent hearing evaluation showed normal hearing (no 
disability) in the right ear.  The rating was not appealed.

Appellant submitted a request for increased rating, left ear 
hearing loss, in December 1997.  Enclosed with his 
application was a letter written by Dr. H.J.D., a civilian 
physician, stating that as of August 1995 appellant had 
demonstrated high frequency nerve hearing loss in both ears.  
Also enclosed with his application was an audiometric 
examination conducted at Walter Reed Army Medical Center 
(WRAMC) in November 1996.  The tests at WRAMC revealed mild 
sensorineural hearing loss (SNHL) from 4-8 KHz in the right 
ear and mild-to-moderately-severe SNHL from 3-8KHz in the 
left ear; word recognition was excellent bilaterally.

Appellant underwent a VA audiological examination in January 
1998.  Appellant reported that he had trouble understanding 
conversation, and needed to have words repeated unless he was 
facing the speaker.  Puretone average was 55 dBHl right ear 
and 56 dBHL left ear, and speech recognition was 76 percent 
bilaterally.  The examiner's impression was mild-to-severe 
SNHL with fair discrimination.  The examiner recommended that 
appellant receive a hearing aid for the right ear, since at 
that time appellant only had a hearing aid for the left ear.

Since appellant only had service connection for the left ear, 
RO applied the criteria of the rating schedule to the left 
ear only, and determined that left ear hearing loss remained 
noncompensable.  Appellant timely filed the instant appeal to 
that decision.

Appellant underwent an audiological examination by Atrium 
Hearing Center in July 2001, and the results were interpreted 
by Dr. N.D.P. as bilateral mild-sloping-to-severe SNHL.  The 
audiometric results were Puretone averages of 65 dBl right 
ear and 70 dBl left ear, and word recognition scores of 100 
percent right ear and 88 percent left ear. 

RO issued a rating decision in November 2001 that granted 
service connection for bilateral hearing loss, rather than 
the previous rating of hearing loss for the left ear only.  
The disability was rated noncompensable, based on RO's 
application of appellant's most recent hearing evaluation 
(Atrium Hearing Center) to the criteria of the rating 
schedule.

Appellant submitted a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) in October 2001, in which appellant 
asserted that his medical record does not reflect all the 
treatment that he received both in service and subsequent to 
service.  Appellant's appeal also asserted that his hearing 
had deteriorated later in life.

Appellant underwent another VA audiological examination in 
June 2003.  The examiner reviewed the C-file and noted 
appellant's history.  Puretone thresholds were as follows:

HERTZ	500	1000	2000	3000	4000	AVERAGE	
RIGHT	15	30	45	45	55	44 dBHl
LEFT		20	50	55	75	90	70 dBHl

CNC Speech recognition was 92 percent in the right ear and 32 
percent in the left ear.  Other "SRT's" were said to be 25 
dB in the right ear and 40 dB in the left ear.  The 
examiner's impression was normal hearing in the right ear to 
500 Hertz, sloping to mild-to-moderately-severe SNHL at the 
mid to high frequencies.  The left ear showed mild SNHL to 
500 Hertz, sloping to moderate-to-moderately-severe SNHL at 
the mid frequencies and severe SNHL and the high frequencies.

Based on the report of the VA examination in June 2003, RO 
issued a Supplementary Statement of the Case increasing 
bilateral hearing loss to 70 percent disabling, effective the 
date of the examination, June 10, 2003.

III.  Analysis

Generally, disability ratings are determined by evaluating 
the extent to which a veteran's service-connected 
disabilities affect his or her ability to function under the 
ordinary conditions of life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the VA Rating Schedule.  See 38 U.S.C.A. § 1155 
(West 2002) and 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  The VA 
Rating Schedule applies unless there are exceptional or 
unusual circumstances that would render application of the 
schedule impractical.  38 C.F.R. § 3.321.  Schedular rating 
itself is recognition that a claimant's industrial capacity 
is impaired to some degree.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 

In considering the severity of a disability, it is essential 
to trace the entire medical history of the veteran so that a 
rating may accurately reflect the elements of a disability 
present.  38 C.F.R. §§ 4.1, 4.2 (2003); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, while regulations require 
review of the entire recorded history by the adjudicator to 
ensure a more accurate evaluation, they do not give past 
medical reports precedence over the current medical findings; 
where an increase in the disability rating is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

There is a legal distinction between a claim for an 
"initial" rating and an "increased" rating claim; an 
appeal from an initial assignment of a disability rating 
requires review of the entire time period involved, and 
contemplates "staged ratings" where warranted.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Since this is an appeal of 
the initial disability rating, the Board has considered the 
entire appeal period.

Evaluation for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometric test.  38 C.F.R. § 4.85(a) (2003).  Hearing 
impairment is determined by averaging the hearing impairment 
at each of the four designated frequencies (1000, 2000, 3000, 
and 4000 Hertz).  This results in a Puretone Threshold 
Average for each ear.  The Puretone Threshold Average is 
charted, in conjunction with the Speech Discrimination 
Percentage for that ear, in Table VI of 38 C.F.R. § 4.85 
(2003).  This results in a score, expressed as a Roman 
numeral, for each ear.  The Roman numeral scores for both 
ears are than charted in Table VII of 38 C.F.R. § 4.85 
(2003), and the intersection of the scores provides the 
percentage of disability.  

There are two provisions for evaluating veterans with 
exceptional patterns of hearing impairment that cannot always 
be accurately assessed under the standards of 38 C.F.R. 
§ 4.85 (2003) as discussed above.  If the Puretone Threshold 
at each of the four frequencies is 55 decibels or more, the 
Roman numeral score may be obtained from either Table VI or 
Table VIA, whichever results in a higher score.  38 C.F.R. 
§ 4.86(a) (2003).  If the Puretone Threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral score is obtained from either Table VI or 
Table VIA, whichever results in a higher score, and is then 
elevated to the next higher Roman numeral.  38 C.F.R. 
§ 4.86(b) (2003).   These criteria are not met by the June 
2003 VA medical examination, so the disability rating is 
determined by applying the criteria of 38 C.F.R. § 4.85 
(2003). 
 
Evaluations of defective hearing are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1993).  
The Board has accordingly applied the determinations of the 
Atrium Hearing Center examination of July 2001 to the rating 
schedule in regard to the initial evaluation, and to the June 
2003 VA examination in regard to appellant's current 
evaluation.

Applying the determinations of the Atrium Hearing Center 
examination to Table VI, appellant had a Level II hearing 
loss in the right ear and a Level III hearing loss in the 
left ear at the time of the initial rating.  When the Level 
II and Level III hearing loss are charted in Table VII, the 
result is a 0 percent compensability rating.  The Board 
accordingly finds that appellant is not entitled to an 
initial compensable rating.

Applying the determinations of the June 2003 VA medical 
examination the RO has determined that a 70 percent rating is 
warranted from that examination.  The question to the Board 
then is whether there is any basis for an increased rating, 
and the Board concludes that there is not.  Application of 
the most recent criteria provides no basis for an increase.

VA must consider potential applications of other diagnostic 
codes, whether or not raised by a claimant.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 583 (1991).  In this case, the 
claimed disability is a straightforward hearing loss and 
there is no other diagnostic code that would be more 
appropriate for rating purposes. 

The Board notes appellant's contention that his hearing loss 
has worsened, and that the medical record does not accurately 
report all his prior medical treatment.  A veteran is 
competent to opine that his disability is worse than when 
originally rated.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  However, the Board advises appellant that the 
relevant legal issue is not whether the hearing loss has 
worsened, but rather whether the hearing loss has reached the 
point where it meets the higher criteria specified by the 
Rating Schedule.  The Board is bound by the laws and 
regulations of the VA, including the rating schedule 
provisions.  See 38 U.S.C.A. § 7104.   In this case, the 
medical evidence of record shows that bilateral hearing loss 
was not compensable under the Rating Schedule at the time of 
service connection, and there is no basis for an increased 
rating.  Also, the Board notes that the ratings derived from 
the Rating Schedule are intended to make proper allowance for 
hearing aids.  38 C.F.R. § 4.85 (2003).
  
Appellant's service representative has urged that his hearing 
loss merits consideration of extraschedular compensation.  
The degrees of disability specified by the Rating Schedule 
are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1 (2003); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  In exceptional cases, where the evaluations provided 
by the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
the veteran's average earning impairment due to the service-
connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  The criteria for extraschedular evaluation are that 
there is a marked interference with employment, or frequent 
periods of hospitalization, rendering impractical the 
application of the regular rating schedule.  38 C.F.R. § 
3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 (1993).  The 
file does not show, and appellant has not alleged, that these 
criteria for extraschedular rating apply to this case.

As the evidence preponderates against appellant's claim, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Alemany v. Brown, 9 Vet. App. 18, 
519 (1996).


ORDER

A compensable disability rating for bilateral hearing loss 
prior to June 10, 2003, and a rating in excess of 70 percent 
on and after June 10, 2003, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



